Per Curiam.

Concededly the accident occurred while both parties were within the time and space limits of their common employment; and in all the proof submitted upon the motion, including detailed examinations before trial, we find no indication that at the time of the accident either party was not acting in the course of his employment. Order reversed, on the law and the facts, and motion to dismiss complaint granted, without costs. Gibson, P. J., Reynolds, Taylor, Aulisi and Hamm, JJ., concur.